United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DELIVERY CENTER, Stratford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1636
Issued: March 27, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 9, 2016 appellant filed a timely appeal from a July 25, 2016 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed
since the last merit decision dated October 7, 2015, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

Appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of Procedure. 20
C.F.R. § 501.5(b). By order dated February 7, 2017, the Board exercised its discretion and denied the request,
finding that the Board does not have jurisdiction over the merits and that the arguments on appeal could adequately
be addressed based on the case record. Order Denying Request for Oral Argument, Docket No. 16-1636 (issued
February 7, 2017). The Board’s Rules of Procedure provide that any appeal in which a request for oral argument is
not granted by the Board will proceed to a decision based on the case record and any pleadings submitted. 20 C.F.R.
§ 501.5(b).

ISSUE
The issue is whether appellant abandoned her request for an oral hearing before an
OWCP hearing representative.
FACTUAL HISTORY
On July 11, 2015 appellant, then a 51-year-old mail handler, filed an occupational disease
claim (Form CA-2) alleging that she sustained a torn rotator cuff as a result of constantly lifting,
pulling, and handling heavy packages. By decision dated October 7, 2015, OWCP denied
appellant’s claim, finding that the evidence of record was insufficient to establish the factors of
employment as alleged. OWCP further noted that the evidence failed to establish a diagnosed
medical condition causally related to appellant’s federal employment.
On November 2, 2015 appellant requested a telephonic hearing before an OWCP hearing
representative. By letter dated May 17, 2016, OWCP informed her that her telephonic hearing
would be held on July 7, 2016 at 8:30 a.m. (Eastern Standard Time). Appellant was provided the
toll free telephone number to call, as well as an appropriate passcode. However, she neither
called into the hearing at the appointed time, nor contacted OWCP within the requisite 10 days
thereafter.
By decision dated July 25, 2016, OWCP determined that appellant had abandoned her
request for oral hearing before an OWCP hearing representative. It noted that she was properly
provided written notification of the hearing 30 days in advance, yet she failed to appear. OWCP
further noted that appellant failed to contact OWCP either prior to or subsequent to the scheduled
hearing to explain her failure to appear.
LEGAL PRECEDENT
A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing the address specified in the decision within 30 days of the date of the decision for which
a hearing is sought.3 Unless otherwise directed in writing by the claimant, OWCP’s hearing
representative will mail a notice of the time and place of the hearing to the claimant and any
representative at least 30 days before the scheduled date.4 OWCP has the burden of proving that
it mailed to appellant and his representative a notice of a scheduled hearing.5
A hearing before OWCP’s Branch of Hearings and Review can be considered abandoned
only under very limited circumstances.6 With respect to abandonment of hearing requests,
3

20 C.F.R. § 10.616(a).

4

Id. at 10.617(b). OWCP procedure also provides that notice of a hearing should be mailed to the claimant and
the claimant’s authorized representative at least 30 days prior to the scheduled hearing.
5

See Michelle R. Littlejohn, 42 ECAB 463, 465 (1991); see also K.D., Docket No. 11-77 (issued
August 18, 2011).
6

Claudia J. Whitten, 52 ECAB 483 (2001).

2

Chapter 2.1601(g) of OWCP’s procedures7 and section 10.622(f) of its regulations8 provide in
relevant part that failure of the claimant to appear at the scheduled hearing, failure to request a
postponement, and failure to request in writing within 10 days after the date set for the hearing
that another hearing be scheduled shall constitute abandonment of the request for a hearing.
Under these circumstances, the Branch of Hearings and Review will issue a formal decision
finding that the claimant has abandoned his or her request for a hearing and return the case to the
district office.9
ANALYSIS
The Board finds that OWCP properly determined that appellant had abandoned her
request for an oral hearing before an OWCP hearing representative.
The record establishes that on May 17, 2016, in response to appellant’s timely request for
an oral hearing, OWCP’s Branch of Hearings and Review mailed to appellant’s known address a
notice of telephonic hearing, which was scheduled to be held on July 7, 2016 at 8:30 a.m.
(Eastern Standard Time). As the Board has held, in the absence of evidence to the contrary, a
letter properly addressed and mailed in the due course of business is presumed to have arrived at
the mailing address in due course. This is known as the mailbox rule.10 The Board notes that the
notice was sent more than 30 days prior to the scheduled hearing date. The record establishes
that appellant did not appear at the appointed time. Furthermore, she did not request a
postponement of the hearing or explain her failure to appear at the hearing, within 10 days of the
scheduled hearing. Thus, the Board finds that appellant abandoned her request for an oral
hearing.11
CONCLUSION
The Board finds that OWCP properly determined that appellant abandoned her request
for an oral hearing.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the Written Record, Chapter
2.1601.6(g) (October 2011).
8

20 C.F.R. § 10.622(f).

9

See supra note 7.

10

See C.J., Docket No. 16-1068 (issued October 21, 2016).

11

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the July 25, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 27, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

